Morris, J.
Respondent's appeal in this^ matter was duly docketed and calendared for hearing on 12 June 1968. At that time the respondent did not appear to argue. The matter was calendared for rehearing on 23 October 1968. Again respondent did not appear to argue, nor did counsel who had signed his brief appear to argue, although respondent’s petition to rehear specifically requested that the Court direct oral arguments.
We have carefully examined the brief filed by respondent on rehearing and have re-examined the record. All assignments of error were considered and disposed of in the opinion of Britt, J., in State Bar v. Temple, 2 N.C. App. 91, 162 S.E. 2d 649, and no useful purpose would be served by a second opinion discussing the assignments of error and reaching the same conclusion. We, therefore, deem it sufficient to say that each of respondent’s assignments of error has been considered and found to be without merit.
Affirmed.
Campbell and Britt, JJ., concur.